UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SANDRA DeMUTH,

                                  Plaintiff,

                                                              DECISION AND ORDER
                v.                                              16-CV-125A


LINDA McMAHON, et al,

                                  Defendants.


       This case was referred to Magistrate Judge Hugh B. Scott pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 21, 2019,

Magistrate Judge Scott filed a Report and Recommendation (Dkt. No. 45)

recommending that Defendants Linda McMahon and the U.S. Small Business

Administration’s motion for summary judgment pursuant to Fed. R. Civ. P. 56 (Dkt. No.

29) be granted.

       On March 7, 2019, Plaintiff filed objections to the Report and Recommendation

(Dkt. No. 46). On March 19, 2019 defendant Linda McMahon, as Administrator of the

U.S. Small Business Administration, filed a response to Plaintiff’s objections (Dkt. No.

48), and the matter was deemed submitted.

       Pursuant to 28 U.S.C. §636(b)(1), this Court must make a de novo

determination of those portions of the Report and Recommendation to which

objections have been made. Upon de novo review, and after carefully reviewing the

submissions from the parties, the Court adopts Magistrate Judge Scott’s conclusions. It

is, therefore
      ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth

in Magistrate Judge Scott’s Report and Recommendation, Defendants’ motion for

summary judgment (Dkt. No. 29) is granted.

      The Clerk of the Court shall take all steps necessary to close the case.

            IT IS SO ORDERED.




                                        __s/Richard J. Arcara____________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: May 3, 2019
